Citation Nr: 1427362	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-02 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Fort Harrison, Montana, in which the RO denied the Veteran's claim for service connection for tinnitus.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2013.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus that had its clinical onset during service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran is seeking service connection for tinnitus.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2011), would serve no useful purpose.

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service records reflect that that his military occupational specialty (MOS) was aircraft maintenance craftsman/instructor.  The Veteran was seen in June 1987 with complaints of subjective hearing loss and "occasional tinnitus."  At hearing conservation examinations conducted during the Veteran's service, he responded "No" when asked if he experienced ringing in his ears.  

In June 2010, the Veteran underwent a VA examination.  The Veteran reported having tinnitus that bothered him when his environment was particularly quiet and stated that he had experienced symptoms for the past ten to fifteen years.  Upon audiometric testing, the examiner found the Veteran to have no hearing loss for VA purposes in either ear, with "normal peripheral hearing sensitivity bilaterally."  The examiner acknowledged the Veteran's complaints of tinnitus but found that his testing did "not support an ear related cause to the tinnitus.  His current tinnitus is less likely than not related to active duty noise exposure."  In a July 2010 addendum opinion, the examiner clarified that the Veteran had displayed no hearing loss during active duty, with the single exception of an audiogram later deemed "invalid," and did not have current hearing loss.  Thus, the examiner concluded, the Veteran's current tinnitus cannot be etiologically linked to any hearing loss caused by service.  

The Veteran has also submitted a document dated in January 2004 that was published in The American Legion Magazine and authored by a chief research and development officer for the Veterans Health Administration.  In the article, the author notes that Veterans, including aircraft mechanics, are "particularly at risk for noise-induced hearing loss" and states that a "common problem accompanying hearing loss is tinnitus."  

The Veteran has stated on multiple occasions, including at his August 2013 hearing before the undersigned Veterans Law Judge, that he first developed tinnitus in service while working on the flight line near aircraft that exposed him to acoustic trauma.  He testified that he has experienced tinnitus since his time in service.  He indicated that he responded "No" when asked if he experienced "ringing in his ears" while on active duty because the sound in his ears is not a ringing but rather a "tone."  

While the Veteran is not an entirely consistent historian, the record reflects that he likely had acoustic trauma in service as an aircraft mechanic.  Moreover, he complained of tinnitus in service.  Though he later denied tinnitus, these were examinations that were used in part to determine his fitness to continue working in his military occupational specialty.  Resolving all doubt in the Veteran's favor, the Board finds that his tinnitus had its onset in service.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for tinnitus is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


